Exhibit 10.1

PHARMERICA CORPORATION

Restricted Stock Agreement

This Restricted Stock Agreement (the “Agreement”), effective as of August     ,
2007 (the “Date of Grant”), is entered into by and between PharMerica
Corporation, a Delaware corporation (the “Company”), and Gregory Weishar (the
“Recipient”), an individual providing services as Chief Executive Officer of the
Company.

WHEREAS, on January 14, 2007, the Company and the Recipient entered into a
letter agreement outlining the terms of the Recipient’s employment with the
Company (the “Letter Agreement”);

WHEREAS, the Letter Agreement provides, in part, that following the closing of
the transaction contemplated by the “Master Transaction Agreement,” dated
October 25, 2006, and signed by and between AmericsourceBergen Corporation and
Kindred Healthcare, Inc. (together with the other parties named in such Master
Transaction Agreement) (the “Closing”), the Company will grant to the Recipient
shares of restricted stock representing .75% of the total Fair Market Value of
the Company’s common stock (“Stock”) outstanding immediately after the Closing
(the “Award”);

WHEREAS, in accordance therewith, the Award is made pursuant to the PharMerica
Corporation 2007 Omnibus Incentive Plan (the “Plan”); and

WHEREAS, all capitalized terms not defined herein shall first have the meaning
as set forth in the Letter Agreement, and if not so defined therein, then in the
Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein:

1. Award of Restricted Stock. Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to the Recipient
[                    ] shares of Stock (the “Restricted Stock”). The extent to
which the Restricted Stock become vested and non-forfeitable shall be determined
in accordance with the provisions of Section 2 of this Agreement.

The Recipient’s right, if any, to continue to serve the Company as Chief
Executive Officer will not be enlarged or otherwise affected by the receipt of
this Award, and the receipt of the Restricted Stock will not in any way restrict
the right of the Company to remove the Recipient at any time from such position.

2. Vesting and Exercise of Option. Except as otherwise provided herein, the
Restricted Stock awarded to the Recipient pursuant to this Agreement shall vest
and no be longer subject to any restrictions as follows:

(a) Vesting. Subject to Section 2(b) below and the Recipient’s continued
employment with the Company, the Recipient shall become vested in the Restricted
Stock in accordance with the following schedule:

 

Vesting Date

 

Total Number of Shares of Restricted

Stock Vested

 

Total Percentage of Award Vested

January 1, 2008

  [                    ]   25%

December 31, 2008

  [                    ]   50%

December 31, 2009

  [                    ]   75%

December 31, 2010

  [                    ]   100%



--------------------------------------------------------------------------------

(b) Acceleration of Vesting of Award.

(i) If the Recipient’s employment is terminated by the Company without Cause or
the Recipient resigns from employment with Good Reason prior to the end of the
Term of the Letter Agreement, the Award shall become vested (to the extent the
Award is not vested at the Termination Date) to the extent that it would have
become vested on or before the third anniversary of the Recipient’s Termination
Date had the Recipient’s employment continued through such third anniversary.

(ii) In the event of the Recipient’s termination of employment by reason of an
expiration of the Term due to the Company’s delivery of written notice of
non-renewal, the Award shall become vested (to the extent the Award is not
vested at the Termination Date) to the extent that it would have become vested
on or before the second anniversary of such Termination Date had the Recipient
remained employed by the Company through such second anniversary.

(iii) In the event of the Recipient’s termination of employment by reason of an
expiration of the Term due to the Recipient’s delivery of written notice of
non-renewal, or a termination of the Recipient’s employment due to the
Recipient’s death or disability, the Award shall become vested (to the extent
the Award is not vested at the Termination Date) to the extent that it would
have become vested on or before the first anniversary of such Termination Date
had the Recipient remained employed by the Company through such first
anniversary.

(iv) If a Change in Control occurs, the Award shall become fully vested upon the
effective date of the Change in Control.

3. Dividend Rights. The Recipient shall have a right to receive cash dividends,
to the extent cash dividends are declared by the Board of Directors, which are
paid with respect to his Restricted Stock after the Date of Grant.

4. Rights as a Shareholder. [Except as otherwise provided in this Agreement,
neither the Recipient nor any executor or administrator of the Recipient’s
estate shall be, or have any of the rights or privileges of, a stockholder of
the Company in respect of any

 

2



--------------------------------------------------------------------------------

unvested Restricted Stock unless and until such shares have been fully vested.]
[The Recipient shall have a right to vote the Restricted Stock related to his
Award after the Date of Grant until the date on which the Recipient’s interest
in such Restricted Stock has been forfeited in accordance with Section 8 of this
Agreement.]

5. Payment of Withholding Taxes. At such time as any shares of Restricted Stock
become vested pursuant to Section 2 above, the Recipient (or his personal
representative) shall deliver to the Company, within ten (10) days after the
occurrence of the vesting event specified in Section 2 above (or in the event of
death, within ten (10) days of the appointment of the personal representative)
(a “Vesting Date”), the amount of the Recipient’s withholding tax obligations in
any of the following manners: (a) in cash (including by wire transfer or by a
personal check backed by sufficient funds); (b) by surrendering vested and
nonforfeitable securities of the class then subject to the Award with an
aggregate Fair Market Value on the date of exercise equal to total amount owed
by the Recipient; (c) in any other manner previously approved by the Board or
the Committee; or (d) through any combination of the foregoing. Failure to
tender the required withholding taxes will result in a delay of the delivery of
the Restricted Stock. Upon receipt of payment in full of all withholding tax
obligations, the Company shall cause a certificate representing the vested
Restricted Stock (which then will be unrestricted) to be issued and delivered to
the Recipient.

6. Restrictions on Transfer. The Recipient shall not have the right to make or
permit to occur any transfer, pledge or hypothecation of all or any portion of
unvested Restricted Stock, whether outright or as security, with or without
consideration, voluntary or involuntary. Any transfer, pledge or hypothecation
not made in accordance with this Agreement shall be deemed null and void.

7. 83(b) Election. The Recipient, having been granted Restricted Stock subject
to a “substantial risk of forfeiture,” may elect under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), to include in his gross
income the fair market value (determined without regard to the restrictions) of
such Restricted Stock as of the Date of Grant. If the Recipient makes the
Section 83(b) election, the Recipient shall (i) make such election in a manner
that is satisfactory to the Company, (ii) provide the Company with a copy of
such election, (iii) agree to promptly notify the Company if any Internal
Revenue Service or state tax agent, on audit or otherwise, questions the
validity or correctness of such election or of the amount of income reportable
on account of such election, and (iv) agree to such federal and state income
withholding as the Company may reasonably require in its sole and absolute
discretion.

8. Forfeiture. Except as otherwise provided under Section 2 of this Agreement,
in the event that the Recipient’s employment with the Company terminates for any
reason before all of the shares of the Restricted Stock become vested in
accordance with Section 2 of this Agreement, the Recipient’s unvested shares of
Restricted Stock shall be forfeited as of the Recipient’s Termination Date.

9. Effect of Changes in Capitalization. In the event of any change in the
outstanding Common Stock or other securities then subject to the Award by reason
of a stock dividend, recapitalization, reorganization, merger, consolidation,
stock split, combination or exchange of shares or any other significant
corporate event affecting those securities, the Board, or the Committee, shall
make

 

3



--------------------------------------------------------------------------------

proportionate adjustments to prevent diminution or enlargement of the
Recipient’s rights under the Award on a basis that is no less favorable to the
Recipient than that which applies to other then-outstanding compensatory
restricted stock grants generally.

10. Interpretation of this Agreement. All decisions and interpretations made by
the Board with regard to any question arising under this Agreement shall be
final, binding and conclusive on the Company and the Recipient and any other
person entitled to rights under this Agreement as provided for herein.

11. Governing Law. This Agreement is executed and delivered pursuant to and
shall be governed by the laws of the State of Delaware (but not including the
choice of law rules thereof).

12. Binding Effect. Subject to all restrictions provided for in this Agreement
and by applicable law relating to assignment and transfer of this Agreement and
the Award provided for herein, this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

13. Notice. Any notice under this Agreement shall be in writing and shall be
deemed effective if delivered in person, by courier service, or five days after
deposit in the U.S. Mail, postage prepaid, for delivery as registered or
certified mail, using the addresses provided by the Letter Agreement.

14. Amendment. No provision of this Agreement may be amended, nor may
application of any of its provisions be waived, without the prior written
consent of the Recipient and the Company.

15. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Recipient; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Recipient
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

16. Execution. This Agreement may be executed in any number of counterparts
which together will constitute one agreement. Signatures delivered via facsimile
(including, without limitation, by e-mail) shall be effective for all purposes.

17. Assignment. This agreement will be binding on and inure to the benefit of
the parties’ respective successors and permitted assigns, heirs and legal
representatives. The rights and obligations described in this Agreement may not
be assigned by either party without the prior consent of the other party.

 

4



--------------------------------------------------------------------------------

18. Section 409A. The parties agree to use good faith efforts to ensure that the
Option and this Agreement will be administered in a manner so as to comply with
Section 409A of the Code and to use good faith efforts to amend this Agreement
when necessary to avoid the additional tax under Section 409A of the Code.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, or caused this Agreement to be duly executed and delivered on his or
its behalf, as of the day and year first above written.

 

PHARMERICA CORPORATION BY:  

 

DATE:  

 

RECIPIENT

 

DATE:  

 

 

5